Citation Nr: 0718585	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on February 21, 2007, by means of video 
conferencing equipment with the appellant in Milwaukee, 
Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board notes that the veteran's appeal had originally 
included the issue of entitlement to a total evaluation based 
on individual unemployability due to service-connected 
disability (TDIU).  However, in a statement submitted in 
February 2005, the veteran stated that he wished to withdraw 
his appeal for that issue.  Accordingly, the issue of 
entitlement to TDIU no longer remains in appellate status and 
no further consideration is required.

The Board also observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran submitted a waiver of the RO's initial 
consideration of the evidence in March 2007.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision in this case.

The merits of the veteran's claim for service connection for 
a heart disorder will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in April 1988 denied 
service connection for hypertension and a heart murmur.  

3.  The evidence received since the April 1988 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a heart disorder.


CONCLUSIONS OF LAW

1.  The April 1988 rating decision, which denied entitlement 
to service connection for hypertension and a heart murmur, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.   The evidence received subsequent to the April 1988 
rating decision is new and material, and the claim for 
service connection for a heart disorder is reopened. 
38 U.S.C.A.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has reopened the veteran's 
claim for service connection for a heart disorder.  As such, 
this portion of the benefits sought on appeal has been 
granted in full, and therefore, regardless of whether the 
notice requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  Accordingly, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board observes that the veteran's claim for service 
connection for hypertension and a heart murmur was previously 
considered and denied by the RO in a rating decision dated in 
April 1988.  The veteran was notified of that decision and of 
his appellate rights.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In July 2003, the veteran requested that his claim for 
service connection for a heart disorder be reopened.  The 
December 2003 rating decision currently on appeal and the 
April 2005 statement of the case appear to have reopened the 
veteran's claim for service connection for a heart disorder 
and adjudicated the claim on a de novo basis.  As will be 
explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection for a heart disorder is ultimately 
correct.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the United States 
Court of Veterans Appeals (Court) has held that the same 
statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for a heart disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the April 1988 rating decision denied the 
veteran's claim for service connection for hypertension and a 
heart murmur.  In that decision, the RO observed that the 
veteran was seen for high blood pressure readings in service 
and that he was noted to have a history of a heart murmur at 
that time.  However, the RO also observed that there was no 
actual diagnosis of any heart disorder in service or 
thereafter.  Therefore, the RO found that service connection 
for hypertension and for a heart murmur was not warranted.

The evidence associated with the claims file subsequent to 
the April 1988 rating decision includes VA medical records, 
VA examination reports, information obtained from the 
Internet, and hearing testimony as well as the veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the April 1988 
rating decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a heart 
disorder.  This evidence is certainly new, in that it was not 
previously of record.  The Board also finds the VA 
examination reports to be material in that they relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, the October 2003, November 2003, 
November 2004, and March 2005 VA examination reports contain 
medical opinions regarding the etiology of the veteran's 
current heart disorders.  Therefore, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
a heart disorder.  However, as will be explained below, the 
Board is of the opinion that further development is necessary 
before the merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To obtain a clarifying medical opinion 
and to provide the veteran proper notice.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

In this case, the Board notes that the veteran was afforded 
VA examinations in October 2003, November 2004, and March 
2005 and that an additional medical opinion was obtained in 
November 2003.  However, the October 2003, November 2003, and 
November 2004 VA examiner did not have the veteran's complete 
service medical records available for review.  She 
specifically stated this fact in the October 2003 VA 
examination report, and there is no indication that she was 
subsequently forwarded those records prior to her November 
2003 and November 2004 opinions.  In fact, she noted that the 
claims file was not sent in conjunction with the November 
2004 VA examination.  In addition, the Board notes that the 
VA examiners based their opinions on the fact that the 
veteran had a heart disorder that preexisted service and 
discussed the issue of aggravation rather than direct 
causation.  However, the veteran's November 1972 enlistment 
examination indicates that his heart was normal, and as such, 
the presumption of soundness applies.  On remand, the RO 
should readjudicate whether the presumption of soundness can 
be rebutted in this case under the standard in the law as 
interpreted by VA General Counsel and in Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence). VAOPGCPREC 3-03 
(July 16, 2003).  In addition, the Board is of the opinion 
that a VA examination and medical opinion are necessary to 
provide the medical information needed to decide the appeal.  
38 C.F.R. § 3.159(c)(4). 

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for a heart 
disorder.  The letter should inform him 
of the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim. The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any heart disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
complete service medical records.  The 
examiner should note that there is a 
legal question in this case to be 
resolved by the adjudicator as to 
whether a heart disorder existed prior 
to service.  Therefore, for the purpose 
of providing medical information which 
may be needed in the case, the examiner 
is asked to assume that none of the 
veteran's heart disorders pre-existed 
service in rendering his opinions.   
 
The examiner should identify all current 
heart disorders.  For each disorder 
identified, the examiner should indicate 
whether that disorder is a congenital 
defect.  If so, he should state whether 
there was a superimposed disease or 
injury that occurred during service.  
For all current disorders that are not 
determined to be congenital, the 
examiner should comment as to whether it 
is at least as likely as not that the 
disorder is causally or etiologically 
related to his symptomatology in service 
or is otherwise related to his military 
service. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  In readjudicating the 
issue of service connection for a heart 
disorder, the RO should address the 
legal question of whether a heart 
disorder preexisted service. Concerning 
this, the law provides that in order to 
rebut the presumption of sound condition 
under section 1111 of the statute for 
disorders not noted on the entrance or 
enlistment examination, VA must show by 
clear and unmistakable evidence both 
that the disease or injury existed prior 
to service and that the disease or 
injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


